Citation Nr: 1302208	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for hemorrhoids, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and an increased evaluation above 10 percent for hemorrhoids.

In a February 2011 Board decision, service connection for bilateral hearing loss and tinnitus was denied and the issue of entitlement to an increased evaluation above 10 percent for hemorrhoids was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  However, in a September 2011 decision, the United States Court of Appeals for Veterans Claims (Court) granted a unilateral motion by the Secretary of VA to vacate that part of the February 2011 Board decision denying service connection for bilateral hearing loss and tinnitus and remanding these issues for development and adjudication by the Board in a manner consistent with the Secretary of VA's motion.

This case was remanded in April 2012 for additional development; it is again before the Board for further appellate review.

The issue of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeals period, the Veteran's hemorrhoids have not been manifested by persistent bleeding with secondary anemia, or by fissures.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hemorrhoids have not been met at any time over the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January and March 2005 that informed the him that, in order to prevail in his claim for an increased disability rating, the evidence would need to show that his disability had worsened.  In addition, these letters provided information as to the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, letters to the Veteran dated in March 2006 and October 2010 provided the Veteran with information as to the type of information and evidence was needed to establish a disability rating and effective date, and met the generic requirements remaining under Vazquez-Flores.  Although complete notice was not issued prior to the initial RO decision in this matter, the claim was readjudicated in an October 2012 supplemental statement of the case, after all critical notice was given. Mayfield.  Significantly, neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Accordingly, no further development is required with respect to the duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records and post-service VA and private medical records have been associated with the claims file.  The Veteran was provided with VA examinations in September 2005 and March 2011 to determine the nature and severity of his service-connected hemorrhoids.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disability associated with his hemorrhoids in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the March 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.).  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Board accordingly finds no reason to remand for further examination.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this issue in April 2012 in order for the Veteran to be provided with an SSOC regarding the issue of an increased disability rating for hemorrhoids; the AMC provided the Veteran with such in October 2012.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.




Evaluation of initial disability rating - 10 percent for hemorrhoids

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Background 

In a March 2006 rating decision, the RO continued the Veteran's 10 percent disability rating under Diagnostic Code 7336.  Under Diagnostic Code 7336, hemorrhoids productive of mild to moderate symptoms are to be rated as noncompensable.  A 10 percent rating should be assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating should be assigned for persistent bleeding, with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In October 2004, the Veteran underwent a colonoscopy.  The postoperative diagnosis was rectal bleeding and anal incontinence and seepage, and the postoperative diagnosis was diverticulitis, acute internal hemorrhoids, rectal polyps, and two small left colon polyps snared; the ascending colon looked normal.  An October 2004 private medical record shows that the Veteran had anal incontinence, and that his anal tone was less.  

A February 2005 letter from a private physician showed that the Veteran underwent a colonoscopy in October 2004, which revealed colon polyp and internal hemorrhoids.  A March 2005 private medical record reflected that the Veteran was being treated for periodic hematochezia secondary to his hemorrhoids.  The examiner noted that the Veteran had recently undergone a colonoscopy which was perhaps suggestive of a perianal fistula, as well.  A September 2005 VA medical record reflected both external and internal hemorrhoids with significant bleeding, and diverticulosis.

A September 2005 VA examination report shows that the Veteran had pain, itching burning and bleeding associated with his hemorrhoids.  He apparently had some hard stools, which were dark and black.  He was not totally incontinent, but had a small amount of fecal leakage, which had gotten worse over the years.  He did not require absorbent pads.  He treated his hemorrhoids with creams.  Rectal examination revealed no obvious active thrombosed hemorrhoids.  There were small hemorrhoidal tags consistent with previous external hemorrhoids.  A digital examination revealed no palpable internal masses.  Sphincter tone was adequate.  There was no stool on the examination glove.  The diagnosis was internal and external hemorrhoids.  

An April 2006 private colonoscopy revealed an anal fissure in the rectum, and several polyps which were removed, and diverticulosis.  No external or internal hemorrhoids were noted.  

An April 2010 VA medical record reflected that the Veteran reported some blood and itching.  An October 2010 VA medical record mentioned an anal fistula not visualized clearly; the examiner ordered a surveillance colonoscopy.  The Veteran had a VA colonoscopy in December 2010 that revealed mild diverticulosis and internal hemorrhoids, which were felt to be the source of his bleeding.  He was seen in January 2011 for lower abdominal discomfort after his colonoscopy, which decreased after bowel movements.  He was advised to use supplemental fiber and a stool softener.  

A March 2011 VA examination reflected that the Veteran reported moderate rectal bleeding, occurring two to three times per day, with every bowel movement.  The examiner found internal hemorrhoids that were small, slightly palpable and non obstructive and protruding.  The Veteran did not have rectal prolapse.  There was no evidence of fecal leakage or bleeding.  The anal lumen was of normal size.  The examiner noted that there were no signs of anemia or of a fissure, and opined that the Veteran's condition was mild in terms of severity.  

Analysis

The Board finds that, overall, the Veteran's hemorrhoids do not warrant a 20 percent disability rating under Diagnostic Code 7336 at any time over the appeals period.  While the Veteran has arguable reported persistent bleeding, there is no evidence that this has caused secondary anemia.  The Board notes that blood tests are not part of the record; however, none of the examiners who treated the Veteran have noted any symptoms of secondary anemia or found that testing was warranted.  In fact, the March 2011 VA examiner found that the Veteran had no symptoms of anemia.  26

With regard to fissures associated with the Veteran's hemorrhoid, the evidence does reflect that, in April 2006, he was found to have an anal fissure.  However, at that time, no hemorrhoids were noted on examination.  There were no fissures found on examination at a time when his hemorrhoids were active.  The December 2010 colonoscopy revealed active hemorrhoids, but no fissures.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 7336 for the Veteran's hemorrhoids.  Id.

The Board has considered rating the Veteran's hemorrhoids under other Diagnostic Codes in order to provide the  most beneficial rating.  


Under Diagnostic Code 7332, a 30 percent rating is for occasional involuntary bowel movements, necessitating the wearing of a pad, and under Diagnostic Code 7333, stricture of the rectum and anus is rated 30 percent disabling for moderate reduction of lumen or moderate constant leakage.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333 (2012).  However, the evidence of record is against a finding that the Veteran had involuntary bowel movements or moderate fecal leakage to necessitate the wearing of a pad.  In addition, the evidence does not show that the Veteran had a reduction of the lumen.

Under Diagnostic Code 7334, a 30 percent rating is assignable for moderate prolapse of the rectum that is persistent or frequently recurring.  38 C.F.R. § 4.114, Diagnostic Code 7334 (2012).  The evidence of record does not show that the Veteran has had rectal prolapsed at any time over the appeals period.

As such, a higher rating is not warranted for the Veteran's hemorrhoids.  Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 10 percent disability rating for his service-connected hemorrhoids.  Hart.
As the preponderance of the evidence is against the Veteran's claims for increased ratings for his bilateral knee disabilities, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's hemorrhoids are contemplated by the rating criteria set out in Diagnostic Code 7336.  38 C.F.R. § 4.118, Diagnostic Code 7336.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU consideration

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, there has been no allegation or evidence of unemployability.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for hemorrhoids is denied.


REMAND

The Board finds that further development is needed with regard to the Veteran's claims for entitlement to service connection for hearing loss and tinnitus in order for an appropriate medical opinion to be obtained.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the Board's April 2012 remand, the Veteran was provided with a VA examination in May 2012, in order to obtain a medical opinion that took into account the Veteran's noise exposure in service.  The examiner noted that the Veteran reported in-service noise exposure including shotgun and small arms fire noise and to heavy equipment while working on ammunition barges and on the Deep Water Pier in Vietnam, and that he was not provided with ear protection during this time.  The Veteran also reported post-service noise exposure including working with lawn equipment while employed in landscaping for fifteen to sixteen years, and as a serviceman changing oil on trucks for nine or ten years.  He indicated that he was provided with hearing protection while working these jobs.  

The examiner was not provided with the Veteran's claims file at the time of the examination, so provided an addendum opinion later in May 2012, after an opportunity to review the claims file.  She opined that it was less likely than not that hearing loss or tinnitus was related to service.  As a rationale for her opinion, the examiner noted that the Veteran had post-service noise exposure around lawn equipment and an automotive shop for most of his adult life.  However, she did not discuss the fact that he had ear protection during his post-service noise exposure, as noted in his examination earlier examination report.  As such, in order to obtain an opinion based on a complete history of the Veteran's noise exposure, the claims file should be returned to the examiner who provided the May 2012 opinion and addendum, to provide an opinion with an rationale based on an accurate recitation of the Veteran's history of noise exposure, including the fact that he had no ear protection during service, but that he wore ear protection during his post-service occupational noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to the VA examiner who provided the May 2012 examination and addendum to review the record and provide a further addendum opinion as to whether the Veteran's hearing loss and tinnitus are related to service. If further examination or testing is needed, this should be undertaken. 

Review and consideration of the claims folder, including this remand, should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss or tinnitus was caused by or is etiologically related to any incident of active duty, to include his conceded in-service noise exposure.  

At the time of his examination in May 2012, the Veteran reported that he did not use hearing protection during active duty, but did use it during his post-service, occupational noise exposure to lawn mowing equipment and loud machinery.  The examiner should comment on this use of hearing protection post-service in providing a rationale for any opinion provided. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate. The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


